 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA
 7
 8
 9   RAYMOND CARDENAS,                    )    Case No. CV 15-778 VAP(JC)
                                          )
10                       Petitioner,      )
11                                        )
                   v.                     )    JUDGMENT
12
                                          )
13   W.L. MONTGOMERY,                     )
14                                        )
                       Respondent.        )
15
     _____________________________
16
17        Pursuant to this Court’s Order Accepting Findings, Conclusions and
18 Recommendations of United States Magistrate Judge,
19
          IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
20
   in State Custody is denied and this action is dismissed with prejudice.
21
          IT IS SO ADJUDGED.
22
23 DATED: October 2, 2018
24
25                                _______________________________________
26                                HONORABLE VIRGINIA A. PHILLIPS
                                  CHIEF UNITED STATES DISTRICT JUDGE
27
28
